The report of the defendant, Sanitary District of Chicago, dated July 1, 1932, is received. Upon consideration of the complainants’ motion,
It is ordered that a rule issue to the defendants in the above entitled causes to show cause, by printed return, on or before Monday, November 7 next, why they have not taken appropriate steps to effect compliance with the requirements of the decree of this Court in these causes dated April 21, 1930 (281 U. S. 696);
And it is further ordered that these causes be set for oral argument upon the return of such rule upon Monday, November 14 next, at the head of the call for that day, briefs to be filed by the parties at the time of such argument.